Citation Nr: 1824299	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.   14-04 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for service-connected fungal infection, left great toe. 

2.  Entitlement to a disability rating in excess of 10 percent for allergic rhinitis. 

3.  Entitlement to a disability rating in excess of 10 percent for hypertension. 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1982.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In her February 2014 substantive appeal, the Veteran requested a Board hearing.  In March 2015, the Veteran withdrew her Board hearing request.  See 38 C.F.R. § 20.704 (d) (2017).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's service-connected fungal infection, left great toe has manifested on less than 5 percent of the entire body; no systemic therapy was required.

2.  Throughout the appeal period, the Veteran's allergic rhinitis has been manifested by a greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, with no evidence of polyps.

3.  The Veteran's hypertension has not been manifested by evidence of diastolic blood pressure predominantly 110 or more or systolic blood pressure predominantly 200 or more. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for fungal infection, left great toe are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.118, Diagnostic Code (DC) 7820-7806 (2017).

2.  The criteria for a rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.97, DC 6522 (2017).

3.  The criteria for rating in excess of 10 percent rating for hypertension are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.104, DC 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in February 2012 and March 2012 letters.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including her service treatment records, post-service treatment records, and VA examination reports.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  The examination report is based on a substantial review of the record, medical findings, and considered the Veteran's complaints, symptoms, and history.  As the examination report ultimately provide sufficient information such that the Board can render an informed determination, the examination report is adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159 (c)(4).

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.

II.  Legal Standards and Analysis 

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the DC of the VA Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from a service-connected disability.  38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

A.  Increased Rating for Fungal Infection, Left Great Toe

The Veteran contends that she is entitled to a compensable rating for his service-connected fungal infection, left great toe.  

The Veteran's left great toe fungal infection is rated under DC 7820, which pertains to infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases), directs the Board to rate the Veteran's onychomycosis as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.

In this case, the manifestations of the Veteran's service-connected fungal infection of the left great toe diagnosed as onychomycosis more closely approximate dermatitis.  Under DC 7806, a 10 percent disability rating is warranted where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there was constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2017).

In February 2012, the Veteran was afforded a VA examination.  The Veteran was diagnosed with onychomycosis.  The Veteran reported that she developed a fungus of her toenails in 1979, while on active duty.  The Veteran indicated that while in service she was prescribed creams and sprays to use daily.  She reported that over the years, she used many creams, lotion, Vaseline, and pills but the nail condition continued.  She reported that all her nails were now discolored.  She denied any flare-ups.  She denied any pain in walking due to her condition.  She denied being incapacitated at any time because of her nail condition.  The Veteran's condition did not cause scarring or disfigurement of the head, face, or neck.  The Veteran did not have any benign or malignant skin neoplasms.  The Veteran did not have any systemic manifestations due to any skin diseases such as fever weight loss or hypoproteinemia associated with skin conditions such as erythroderma.  The Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  The Veteran did not have any debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The Veteran's condition was in less than 5 percent of her total body and was not in an exposed area.  The examiner noted that there were no pertinent physical findings, complications, conditions, signs and/or symptoms related any of the conditions listed in the examination.  The examiner further commented that the Veteran's condition did not impact her ability to work.

In June 2012 notice of disagreement, the Veteran wrote that her foot condition had been resistant to any form of treatment offered.  She reported that now all of her toes were black and fungal infections were in-between her toes.

In November 2016, the Veteran was afforded another VA examination.  The Veteran was diagnosed with onychomycosis.  The Veteran reported that she continued to experience thickness and discoloration of her great toenail.  She indicated that she kept her toenails painted because of her condition.  She reported that she treated her nail condition with creams and denied any resolution of the condition.  The examiner indicated that the condition did not cause scarring or disfigurement of the head, face, or neck.  The Veteran did not have any benign or malignant skin neoplasms (including melanoma).  The Veteran did not have any systemic manifestations due to any skin diseases (such as fever, weight loss, or hypoproteinemia associated with skin conditions such as erythroderma.  The Veteran had been treated with oral or topical medications in the past 12 months for less than 6 weeks.  The examiner indicated that the medications were creams.  The Veteran did not have any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran did not have any debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The Veteran did not have any non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  The Veteran's skin condition affected less than 5 percent of her total body area and was not in an exposed body area.  The examiner indicated that the Veteran's condition did not impact her ability to work.  

The Board finds that a compensable disability rating for the Veteran's fungal infection of the left great toe is not warranted.  The February 2012 and November 2016 VA examinations revealed that the Veteran's fungal infection encompassed less than 5 percent of the entire body and did not affect any exposed area of the body.  There is no evidence that indicates the Veteran the disability has been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs at any point during the appeal period.  Based on the foregoing, the Board concludes that the Veteran does not meet the criteria for compensable disability rating at any time during the appeal period. 

The Board has considered whether any other diagnostic codes pertaining to the skin are applicable in this case.  The diagnostic codes pertaining to scars and disfigurement are not applicable, as the Veteran's disability picture is one of discoloration and thickness of the toenails rather than scarring and the manifestations are not shown to disfigure the head, face, or neck.  Therefore, a rating under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 is not appropriate.  The Veteran has not been diagnosed with any of the disabilities contemplated by Diagnostic Codes 7815-7830.  Accordingly, a rating under those diagnostic codes would also not be appropriate. 

Based on the foregoing, the Board finds that the criteria for a compensable disability rating for fungal infection of the left great toe have not been met and the claim must be denied.

B.  Increased Rating for Allergic Rhinitis

The Veteran claims she is entitled to a rating in excess of 10 percent for allergic rhinitis.

The Veteran's allergic rhinitis has been evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522, which addresses both allergic and vasomotor rhinitis.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned when there are polyps.

In February 2012, the Veteran was afforded a VA examination.  The Veteran was diagnosed with allergic rhinitis.  The Veteran had a 50 percent obstruction of the nasal passage on both sides due to rhinitis.  The Veteran had permanent hypertrophy of the naval turbinates.  There were no nasal polyps.  The Veteran did not have any granulomatous conditions.  The Veteran did not have at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation.  There was no complete obstruction on one side due to traumatic septal deviation.  The Veteran did not have a benign or malignant neoplasm or metastases related to any of the diagnoses in the examination.  The examiner indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to any conditions listed in the examination.  The examiner indicated that the Veteran's condition impacted her ability to work.  He indicated that the examination showed severe turbinate hyperemia and a heavy watery nasal discharge with severe obstruction.  He further noted that sinus disease was not found.  

In June 2012 notice of disagreement, the Veteran wrote that she experienced shortness of breath regularly due to her allergies. 
A June 2016 VA treatment note documented that the Veteran had a nasal endoscopy.  The examiner indicated that the scope was advanced along the floor of the right nasal cavity, which showed a well-decongested inferior turbinate.  There was clear drainage coming from the middle meatus and sphenoethmoid area but no purulent drainage.  The structures of the sphenoethmoid recess, middle turbinate, middle meatus, inferior turbinate appeared normal in appearance without polyps.  The scope was withdrawn and inserted into the left nasal cavity.  Along the floor, the anterior nasal passage was narrowed from the anterior septal spur and inferior turbinate.  The scope was advanced along the floor, and there was clear drainage again from the middle meatus but no polyps or purulence noted.

In November 2016, the Veteran was afforded another VA examination.  The Veteran was diagnosed with allergic rhinitis.  The Veteran reported that she continued to experience sinus congestion and drainage.  She indicated that her condition was aggravated by change of weather and seasons but was year round.  She reported that she was prescribed Flonase, Cetirizine, and Sodium Chloride irrigation.  She indicated that she was constantly congested.  The examiner indicated that the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was no complete obstruction on the left side due to rhinitis.  There was no complete obstruction on the right side due to rhinitis.  There was no permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  The examiner noted that the Veteran did not have any granulomatous conditions.  The examiner noted that there were no pertinent physical findings, complications, conditions signs, or symptoms related to the condition listed in the examination.  The Veteran did not have any scars (surgical or otherwise) or deformity of her nose related to any conditions or to the treatment of the condition listed in the examination.  The examiner indicated that the Veteran's condition did not impact her ability to work.  

After reviewing the evidence of record, the Board finds that a rating in excess of 10 percent for allergic rhinitis is not warranted.  The February 2012 VA examination report demonstrates that the Veteran has a greater than 50 percent obstruction of the nasal passages on both sides, with no polyps.  In order to warrant a 30 percent rating the Veteran's allergic rhinitis would need to include polyps.  VA examinations dated February 2012 and November 2016 both report that the Veteran does not have nasal polyps.  VA treatment records also do not reflect any indication that the Veteran has had polyps during the appeal period.  Therefore, the Board finds that the Veteran's allergic rhinitis is more nearly approximated by the criteria for the 10 percent rating, as a preponderance of the lay and medical evidence is against a finding that the criteria for the next higher rating of 30 percent are met.  

The Board notes the November 2016 examination report, which provides the severity of the Veteran's allergic rhinitis.  The examiner conducted a physical examination and conducted the appropriate diagnostic testing.  The examiner found that the Veteran did not have a greater than 50 percent obstruction of the nasal passages on both sides or obstruction on either the right or left nasal passage.  Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent.  Such an evaluation contemplates the presence of polyps, which have not been shown on objective examination.  Further, the Veteran has not contended that she has polyps present.  Rather, she contends that seasonal allergic rhinitis has progressed all year round.  The Diagnostic Code for rhinitis does not discriminate between seasonal versus all year round symptoms.  The Veteran's current symptoms in fact do not raise to the level of a 10 percent rating under Diagnostic Code 6522 since the November 2016 VA examination.  The Veteran does not have greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  However, the Board will not disturb the 10 percent rating already in effect.

The Board considered the applicability of other rating criteria that could afford the Veteran greater benefit.  In that regard, the February 2012 and November 2016 examination report shows no evidence of permanent hypertrophy of turbinates.  Diagnostic Code 6523 (bacterial rhinitis) contemplates permanent hypertrophy of turbinates, but also requires the presence of greater than 50 percent obstruction of nasal passage, which the Veteran does not have.  Even if the Veteran did have blockage of greater than 50 percent in addition to his permanent hypertrophy, the corresponding 10 percent rating would afford the Veteran no greater benefit than he is already receiving.  Moreover, awarding a separate rating for bacterial rhinitis under Diagnostic Code 6523 would violate the prohibition against pyramiding of disabilities as set forth in 38 C.F.R. § 4.14 (2017).

Diagnostic Code 6504, pertaining to loss of part of, or scars of, the nose, is not warranted as the February 2012 and November 2016 examiners reported that the Veteran had no tissue loss, scarring, or deformity of the nose.  Additionally, there is no evidence that the Veteran has residuals of an injury to the pharynx, so Diagnostic Code 6521, which pertains to injuries of the pharynx, is also inapplicable.  The February 2012 and November 2016 examiners indicated that neither rhinoscleroma nor granulomatous rhinitis was present, thus Diagnostic Codes 6523 and 6524, respectively, are inapplicable.

Therefore, the Board finds that a rating in excess of 10 percent for allergic rhinitis is not warranted as the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. 49.

C.  Increased Rating Hypertension 

The Veteran claims she is entitled to a rating in excess of 10 percent for hypertension.

Hypertension is rated under Diagnostic Code (DC) 7101.  38 C.F.R. § 4.104, DC 7101.  DC 7101 provides for a 10 percent evaluation for diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Id.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  Id.

In March 2012, the Veteran was afforded a VA examination.  The Veteran was diagnosed with hypertension.  The Veteran reported that she followed a low salt diet and exercised on a daily basis.  She indicated that she did not do any home blood pressure (BP) checks.  The examiner indicated that the Veteran's treatment plan included taking continuous medication for her condition.  The examiner noted that the Veteran was prescribed HCTZ 25/Triamterene 37.5 once daily.  The examiner indicated that the Veteran did not have a history of a diastolic BP elevation predominantly 100 or more.  The examiner indicated three BP readings in March 21, 2012 were 124/84, 120/80, and 122/78.  The Veteran did not have any scars (surgical or otherwise) related to any conditions or to the treatment of any conditions listed in the examination.  The examiner noted that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the condition listed on the examination.  The examiner commented that the Veteran's hypertension or isolated systolic hypertension did not impact her ability to work.  The examiner commented that the Veteran's hypertension was well controlled and caused no functional impairment with her employability.   

In November 2016, the Veteran was afforded another VA examination.  The Veteran was diagnosed with hypertension.  The Veteran took HCTZ 25mg/triamterene 37.5 each day for her hypertension.  The Veteran did not have a history of a diastolic BP elevation to predominantly 100 or more.  The Veteran had three BP readings done during the examination, which are as follows 115/65, 110/72, and 114/78.  The average BP readings were 113/71.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to her hypertension.  The Veteran did not have any scars (surgical or otherwise) related to any conditions or to the treatment of any conditions.  The examiner indicated that the Veteran's hypertension did not impact her ability to work.

VA treatment records from 2011 to 2018 include multiple blood pressure readings.  However, none of these readings show that diastolic pressure reached 110 or systolic pressure reached 200.  Notably, VA clinical report from November 2015 reflects a blood pressure reading of 104/68, VA clinical report from July 2017 reflects a blood pressure reading of 117/77, and VA clinical report from October 2017 reflects a blood pressure reading of 122/70.  

In summary, there is no evidence of predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more.  The criteria for an increased rating for hypertension have not been met or nearly approximated at any time during the claims period.  38 C.F.R. § 4.104, DC 7101.  A rating in excess of 10 percent for hypertension is denied.


ORDER

Entitlement to a compensable rating for service-connected fungal infection, left great toe is denied.

A disability rating in excess of 10 percent for allergic rhinitis is denied.

A disability rating in excess of 10 percent for hypertension is denied. 



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


